Citation Nr: 1807774	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  06-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension to include secondary to service-connected posttraumatic stress disorder (PTSD), coronary artery disease (CAD), or lung cancer, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to November 1967 and from November 1973 to November 1975.  He died in September 2013 during the pendency of the appeal; his surviving spouse has been properly substituted as the appellant in the instant case.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for hypertension.  

The issue of service connection for hypertension was previously remanded for additional development in August 2012, September 2014, August 2015, and May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's current hypertension is not caused or aggravated by his service-connected disabilities, or any event or injury in service, or that it incepted in service or within one year of his separation from service.





CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his active military service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

A review of the record shows that the Veteran died in September 2013.  Prior to his death, he had pending claims on appeal.  As noted in the Introduction, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion. 

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121 (a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C. § 5121A (2012).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party. 

VA's duty to notify under 38 C.F.R. § 3.159 (b) (1) has been met by an October 2010 letter from the AOJ issued to the Veteran prior to his death.  In November 2013, following her application for substitution after the Veteran's death, the appellant was issued additional correspondence which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies. 

Since providing this notice, the appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claim.  A review of the claims file shows that the RO has obtained pertinent VA and private treatment records.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA medical opinions were provided in August 2011 and May 2013.  VA medical opinions also were provided after the Veteran's death in October 2014 and June 2017.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA medical opinions, read together, are thorough and adequate upon which to base a decision with regard to the claim.  The VA reviewed the Veteran's medical history and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327 (a) (2017); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements. 38 U.S.C. § 5103A (2012). 

II.  Service Connection

Service connection is established if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a pre-existing condition beyond the natural progression of the disorder.  38 U.S.C. §§ 1110, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Only disabilities listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other disabilities initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d).  Hypertension is a chronic disease.  38 C.F.R. § 3.309(a).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases like hypertension are considered chronic, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days. Id.

The Veteran initially filed his claim for service connection for hypertension on a "direct" theory of entitlement.  He noted on his claim in September 2010 that he had been treated for hypertension since 1998.  Review of the record shows, however, that his hypertension is not related to his military service.

The service treatment records are negative for any findings of hypertension or elevated blood pressure readings.  The Veteran also denied high blood pressure his reports of medical history in service.  See, e.g., November 1967 Report of Medical History.

Post-service, the Veteran noted that he was first treated for hypertension in 1998.  A 2005 VA treatment record notes a prescription for lisinopril.  

Thus, the medical evidence does not establish that hypertension first manifested in service, or is related to any event, disease, or injury in service; it was not diagnosed within one year of discharge from service, which would have entitled him to presumptive service connection; and none of the post-service records establish any chronicity of symptoms or treatment related to hypertension prior to 1998, approximately 23 years after the Veteran's release from service.  Thus, the record does not show that his presently diagnosed hypertension is related to the Veteran's military service.

Although the Veteran initially filed his claim for service connection for hypertension on a "direct" theory of entitlement, in the notice of disagreement he specifically argued his hypertension is caused or aggravated by his service-connected PTSD.  

A May 2013 VA medical opinion found that the Veteran's hypertension was less likely than not due to or the result of his service-connected PTSD.  It was noted that the Veteran's hypertension was essential hypertension, which was present in much of the population, due to natural progression of disease with age.  The examiner noted that there was no indication in his medical records that would demonstrate hypertension being due to the service-connected PTSD.  As for aggravation, the examiner could not find any documentation that the Veteran's hypertension was aggravated by his PTSD.  The examiner reasoned that if it were, the medications would likely need to be adjusted based on his need for managing the hypertension; but the records did not show any evidence of this occurring.  Therefore, the examiner found that the Veteran's hypertension was not aggravated by his PTSD.

The Board remanded the claim in 2014 for an additional opinion as to whether the Veteran had a diagnosis of hypertension during the appeal period and, if so, whether it was caused or aggravated by PTSD.  Although an August 2011 VA medical opinion had found there was no evidence of a diagnosis of hypertension in the records, an October 2010 note specifically indicates the Veteran has had a diagnosis of hypertension.  

An opinion was obtained in October 2014.  The examiner noted that when all of the medical records were reviewed, it appears the Veteran did have hypertension at some point (2009, 2011) during the claims period.  The examiner also stated that the cause of the Veteran's previously mentioned hypertension is clear; he had multiple medical comorbidities and natural progression of disease with age.  The examiner noted that those were the causes of his hypertension, to include multiple risk factors for developing same.  He went on to state that these risk factors outweighed any effect of his service-connected PTSD.  

The October 2014 opinion was found to be inadequate by the Board in terms of disabilities other than PTSD, as service connection for CAD was granted in a September 2012 decision and the Veteran was also service connected for lung cancer.  It also was determined that the examiner failed to identify what risk factors led to the Veteran's development of hypertension, or if those factors included his other service-connected disabilities - CAD and lung cancer.  Therefore, the Board found an additional addendum opinion was necessary.

Another VA medical opinion was provided in June 2017.  It was determined that it was less likely that the Veteran's hypertension was due to or the result of his service-connected lung cancer or CAD or any other service-connected disability, as these would not cause hypertension.  It was noted that the Veteran's records mentioned acute renal failure likely secondary to hypertension in 2011, but his lung cancer and CAD and tinnitus, PTSD, and deformity of the penis were less likely to specifically cause his hypertension, as the medical literature did not support this cause and effect relationship.  As for whether his hypertension was aggravated by his service-connected lung cancer or CAD or any other service-connected disability, it was noted that the vast majority of the Veteran's records made no mention of hypertension, other than some private records.  The clinician noted that numerous VA treatment entries continued to make no mention of hypertension.  It also was noted that the record review did not indicate that his hypertension was being truly aggravated by his service-connected lung cancer, CAD, or any other service-connected disability as there was no cause and effect relationship; and if these issues were truly aggravating his hypertension, then these concerns would have been well-documented in the medical record, with appropriate and increased management.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's hypertension is not related to his service-connected PTSD, lung cancer, CAD, or any other service-connected disability.  

The Board acknowledges that the Veteran was competent to report symptoms that he could observe.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board also does not find reason to doubt his credibility, in this regard.  However, while the Veteran was competent to state whether he experienced symptoms related to his service-connected disabilities, he was not competent to determine a permanent worsening of his hypertension beyond a temporary or intermittent flare-up.  The preponderance of the evidence does not indicate that the  Veteran's hypertension was caused or aggravated by his service-connected disabilities.  

The Veteran's opinions are insufficient to provide the requisite aggravation connection between his current hypertension and service-connected disabilities, because, as a lay person, he was not competent to establish a medical relationship merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding any aggravation of hypertension are merely speculation as to a possible cause as he was not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board finds the VA medical opinions in May 2013, October 2014, and June 2017 to be more probative as to addressing the issue of cause or aggravation of the hypertension due to the service-connected PTSD, lung cancer, CAD, and other service-connected disabilities.  The examiners reviewed the claims file and found that there was no causal or aggravation relationship between PTSD, lung cancer, CAD, and other service-connected disabilities and any sustained hypertension.  As the examiners reviewed the necessary history and provided a rationale for the opinions that the current hypertension was not caused or aggravated by the service-connected disabilities, the Board finds that the VA examiners' opinions are both competent and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's hypertension had its onset during or is related to his military service; or that his hypertension was caused or aggravated by any service-connected disabilities.  See 38 U.S.C. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for hypertension are not met and the appellant's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).



ORDER

Entitlement to service connection for hypertension to include secondary to service-connected PTSD, CAD, or lung cancer, for substitution or accrued benefits purposes, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


